EL Juez Asociado Se. Sulzbacher,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Considerando: que ante el precepto terminante del Artí-culo 1564 de la Ley de Enjuiciamiento Civil, no derogado por la Ley de la Asamblea Legislativa de 12 de Marzo del año próximo pasado, transformando el Tribunal Supremo, de casación, en Corte Suprema de Apelación, el Tribunal de Distrito de San Juan ha procedido con arreglo á derecho al denegar el recurso de apelación interpuesto por Don Francisco Segura, contra la sentencia de desahucio pronunciada.
Se declara no haber lugar al presente recurso de queja, con las costas á Don Francisco Segura; y comuniqúese esta resolución al Tribunal de Distrito de San Juan para los efectos procedentes.
*116Jueces concurrentes: Sres. Presidente Quinones, y Aso-ciados Hernández, Figueras y MacLeary.